Title: From Thomas Jefferson to Gaudenzio Clerici, 2 August 1788
From: Jefferson, Thomas
To: Clerici, Gaudenzio


          
            
              Sir
            
            Paris Aug. 2. 1788.
          
          Your letter came to hand too late to allow time for doing what was necessary to be done, and to go by yesterday’s post. The present therefore cannot leave this place till the post of the day after tomorrow. Having no means of procuring you a credit on Chalons sur Saone, I have taken a letter from Mr. Grand, banker here to Messrs. Vve. Rameau & fils à Dijon for eight louis, which you will find no difficulty of negociating at Chalons, more especially if you can find the correspondent of the house Vve. Rameau & fils at Chalons.
          I am in hopes this will find your health so established as that you can come on and give us the pleasure of seeing you here. I have for you a letter which I was just about forwarding to Milan, but shall now have the pleasure of delivering you in person. I am with great esteem and attachment Sir your most obedt. humble servt.
          
            
              Th: Jefferson
            
          
        